Per Curiam.

It is insisted on behalf of the appellant that the plaintiff failed to prove freedom from contributory negligence and that the verdict is against the weight of evidence. An examination of the evidence demonstrates that the question of plaintiff’s freedom from negligence was for the jury to determine, and in view of the evidence offered by plaintiff it could not be said as a matter of law that he was guilty of contributory negligence. The verdict is not against the weight of evidence, but on the contrary appears to be supported by a fair preponderance of the evidence.
Judgment and order appealed from affirmed, with costs.
Present: McCarthy and O’Dwyer, JJ.
Judgment and order affirmed, with costs.